             Case 1:20-cv-00163-DLC Document 30 Filed 03/18/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

 SECURITIES AND EXCHANGE COMMISSION,

                               Plaintiff,
                                                                                Stipulation and [Proposed] Order
            - against -
                                                                                No. 20 Civ. 163 (DLC)
 DONALD G. BLAKSTAD, et al.,

                               Defendants,

 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x



                   WHEREAS, on March 13, 2020, the Government moved to intervene and for a

full stay of the above-captioned case, in light of the pendency of the parallel criminal case United

States v. Donald Blakstad, S 1 19 Cr. 486 (ER) (the "Criminal Case"), in which a superseding
                                                                                             -
indictment has been returned and trial has been scheduled for November 2, 2020; and

                   WHEREAS, the Government has conferred with Eugene Iredale, Esq., counsel to

defendants Donald G. Blakstad and Energy Sources International Corporation, and reached

agreement that a complete stay is appropriate;

                   WHEREAS, the Securities and Exchange Commission (the "SEC") has no

opposition to the request for a stay; and

                   WHEREAS, the Court finds that a stay of this action is in furtherance of the public

interest and will not prejudice any party; it is hereby

                   ORDERED that the Government's motion to intervene is GRANTED. It is further

                   ORDERED that proceedings this action are stayed in their entirety pending the

conclusion of the Criminal Case. For avoidance of doubt, the obligations to answ,er or otherwise

respond     to the complaint,             motion practice,          document    discovery,   and all depositions,
          Case 1:20-cv-00163-DLC Document 30 Filed 03/18/20 Page 2 of 2



interrogatories, requests for admission, issuance of subpoenas, third party discovery, and any other

forms of discovery, including the parties' obligation to make disclosures pursuant to Federal Rule

of Civil Procedure 26(a)(l)(A)(i), are hereby stayed in their entirety.


                                                              STIPULATED AND AGREED:


                                                              GEOFFREY S. BERMAN
                                                              United States Attorney

                                                          By:__________
                                                             Edward Imperatore
                                                             Jared Lenow
                                                             Assistant United States Attorneys


                                                              s/ Christopher Kelly
                                                              Christopher Kelly, Esq.
                                                              Securities and Exchange Commission


                                                            ��
                                                                                     -
                                                              Eugene Iredale, Esq.
                                                              Attorney for Donald G. Blakstad
                                                              and Energy Sources International
                                                              Corporation



SO ORDERED:


                                                                        3/18/2020
THE HONORABLE DENISE COTE                                             DATE
UNITED STATES DISTRICT ruDGE




                                                 2
